Title: From James Madison to William Pinkney, 3 July 1808
From: Madison, James
To: Pinkney, William



privateDear Sir
Washington July 3. 1808

You will receive by the present conveyance a continuation of certain Newspapers &c. from which you will be able to collect a tolerable idea of the actual posture of our internal affairs.  Notwithstanding the various modes resorted to for discrediting and frustrating the Embargo, it retains a solid support in the judgment and patriotic pride of the great body of the nation.  Massachussetts is the only State which has ostensibly flinched from its duty and its character, and even there it is well understood that the triumphant party, gained their majority in the Legislature, in a small degree only by the success of their shameful misrepresentations of the Embargo.  The victory was in the main surreptitiously obtained by the artifice and intrigue which on one hand brought out the plenum of representatives from some districts, and repressed even the usual share from others.  It appears pretty clearly that the Legislature distrust the people, by taking into their own hands, a power heretofore committed to the latter; and from the use made by their opponents of this unpopular step, there is little doubt, among the best informed, that it will hasten the downfall of those who have ventured on it.  In general the public mind seems to be more & more rallying to the standard of national Independence, in opposition to the Foreign Edicts; and considering therefore the question to be simply between withdrawing our trade from the ocean, and going to war in its defence, acquiesce patiently in the Embargo as a lesser evil, so long at least as a hope remains that it will effect a relaxation abroad without the necessity of war.  In the mean time, the spirit of manufactures is making a progress truly astonishing; not only those of the household kind, but those on a large & regular scale.  And there is good reason to believe that nothing but habit and fair experiment are wanted, to the establishment of both.  The former it has always been known, was favorable to the true interest of the farmers & planters, and the latter particularly in the article of cotton will find a Legislative patronage to support them, in case they should, contrary to all existing calculations, be in danger if left to themselves.
	The last acts of Congs. on the subject of the Embargo have nearly suppressed the violations of it on the Seaboard.  On the lakes, particularly Lake Champlain, the collusions with Canada, have been obstinately carried on, under the positive or negative encouragement of the party hostile to the administration.  In some instances the smugglers have not abstained from a mixture of force with fraud.  It is hoped that the measures taken & about to be taken will maintain the authority of the laws there as well as elsewhere.
	The Season which decides our Wheat crops has been rather too wet generally, and in a great portion of Country, the Hessian fly has done much injury.  The harvest therefore will be rather a scanty one, but still important to the nations which may need & be willing to receive supplies from this source.  It is too soon in the year to form an estimate of our other crops.
	Neither the B. May packet nor the Osage has yet arrived.  We are therefore without authentic information both from France & G. Britain; and, as usual in such cases, subject to all the fictions, with which malignant partizans are ready to fill the void.
	It will be thought, by such here as infer the course of the British Govt. from the trade policy of the Nation, not a little extraordinary, if the B. Orders should be adhered to in the face of such powerful objections as are urged at home, and in disregard of the proffered repeal of our Embargo as it relates to G. B.  Should the Embargo be repealed as it relates to her, and in force as to France, her orders will be executed better than they are by themselves.  And if F should be willing to relax her decrees, G. B. is pledged to follow the example besides that she wd. otherwise, by losing her pretext of retaliation, give them the inevitable character of war.  The plainest reason seems therefore to point out a prudent & prompt concurrence in the views of the U.S.  Shd. this be her disposition it will be easy, by suitable authorities of the provisional kind to Mr. E. & instructions to Cruisers, to arrange a renewal of the trade the moment the Presidt. is ready to proclaim a repeal of the Embargo.  Yrs. with great esteem & regard


James Madison

P.S.  Your pub: & priv: letrs. of Apl. 27. have been recd.